Citation Nr: 0534073	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-06 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than April 18, 
2001, for the award of service connection for diabetes 
mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 
20 percent for diabetes mellitus, type II.  

3.  Propriety of VA withholding disability compensation due 
to the veteran's receipt of Workman's Compensation benefits 
for the same disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for diabetes 
mellitus, type II, and assigned a 20 percent evaluation, 
effective July 9, 2001.

In January 2003, a Decision Review Officer granted an 
effective date of May 8, 2001 for the award of service 
connection for diabetes mellitus, type II.  In March 2004, 
the same Decision Review Officer granted an effective date of 
April 18, 2001.  The veteran states that he warrants an 
effective date earlier than April 2001, and thus the appeal 
continues.

In April 2001, the RO granted service connection for post-
traumatic stress disorder and assigned a 100 percent 
evaluation.  In the notification letter, the RO informed the 
veteran that he was not allowed to receive workers' 
compensation and VA disability pay at the same time for the 
same disability and that it would have to withhold his 
disability benefits until the veteran submitted an election 
as to which benefits he would accept.  When the RO granted 
service connection for diabetes mellitus, type II, in the 
July 2001 rating decision, it reiterated that information.  
The veteran filed a notice of disagreement, stating that the 
stressors that caused his post-traumatic stress disorder in 
service were different from those that caused his post-
traumatic stress disorder at work and thus the disabilities 
were different.  The RO issued a statement of the case in 
March 2002.  The veteran perfected an appeal in July 2002.  
While this issue was not certified for appeal by the RO, the 
Board finds that it has jurisdiction over this issue and will 
consider the claim in the decision.  




FINDINGS OF FACT

1.  On April 18, 2001, VA, on its own initiative, raised a 
claim for entitlement to service connection for diabetes 
mellitus, type II, as being due to exposure to herbicides in 
Vietnam.

2.  Prior to April 18, 2001, there was no claim, informal 
claim, or written intent to file a claim for service 
connection for diabetes mellitus, type II.

3.  Diabetes mellitus, type II, is currently manifested by 
the use of insulin and restricted diet.

4.  In March 2001, the veteran's representative informed VA 
that the veteran was in receipt of disability pay from the 
Office of Workers' Compensation for post-traumatic stress 
disorder.

5.  The veteran is service connected for post-traumatic 
stress disorder, evaluated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 18, 
2001, for the award of service connection for diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2005).

2.  The criteria for an initial evaluation in excess of 
20 percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).

3.  The veteran is precluded from receiving VA compensation 
benefits concurrently with compensation from the Office of 
Workman's' Compensation for the same disability.  38 C.F.R. § 
3.708 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

Prior to a discussion on whether the VCAA has been met in 
this case, the Board notes that the VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 5-2004 (June 2004) (VA not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  This applies to the claim 
regarding concurrent payments between VA and the Office of 
Workman's Compensation for post-traumatic stress disorder, 
which will be explained below.  Thus, the VCAA does not apply 
to this claim.

The Board finds that the VCAA notice requirements have been 
satisfied as to the other two issues on appeal by the January 
2004 letter.  In the letter, the veteran was informed that 
the evidence necessary to substantiate a claim for an earlier 
effective date would be evidence that showed he had submitted 
a claim for service connection for diabetes mellitus, type 
II, prior to the effective date assigned.  It stated that the 
evidence necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the 20 percent evaluation contemplates.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he could 
obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA-
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements was harmless error.  The content of 
the January 2004 letter provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  A supplemental statement of the 
case was issued in March 2004, which gave him an additional 
60 days to submit evidence.  Thus, the Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA treatment records 
dated from 1999 to 2004.  VA provided the veteran with an 
examination in connection with his claim for both service 
connection for diabetes mellitus and an increased evaluation 
for that disability.  VA did not provide the veteran with an 
examination in connection his claim for an earlier effective 
date, however, that does not prejudice the veteran, as he has 
been granted the earliest effective date possible.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision
A.  Earlier effective date

The veteran claims that service connection for diabetes 
mellitus, type II, is warranted as of 1993, since that was 
when he was first diagnosed with diabetes.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (emphasis 
added). The implementing regulation clarifies this to mean 
that the effective date of an award of compensation based on 
a claim for service connection "will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2005), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See also 38 C.F.R. § 3.1(p) (2005).

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than April 18, 2001, for the award of service connection for 
diabetes mellitus, type II, is legally precluded.  The 
reasons follow.

VA treatment records show that the veteran had been diagnosed 
with diabetes mellitus as early as 1996 (the veteran states 
that the diagnosis was entered in 1993).  On April 18, 2001, 
which was when the RO granted service connection for post-
traumatic stress disorder, the RO completed a "Deferred 
Rating," wherein it noted that the veteran had verified 
"in-country Vietnam service and a diagnosis of Type 2 
Diabetes Mellitus."  The following month, it sent the 
veteran a letter, informing him that the Secretary of VA had 
determined that there was a positive association between 
Type II diabetes mellitus and the herbicides used in Vietnam.  
It informed him of the criteria needed to establish a claim 
for service connection for Type II diabetes mellitus and that 
his claim had been logged in and would be addressed upon 
implementation of the new regulations.  The veteran was 
granted service connection for diabetes mellitus, effective 
April 18, 2001, which is the date that VA initiated a claim 
on behalf of the veteran for service connection for diabetes 
mellitus.

Applying the regulations cited above to the facts in this 
case, the Board finds the veteran is not entitled to an 
effective date earlier than April 18, 2001, for the award of 
service connection for diabetes mellitus, type II.  The 
statute and the regulation state that the effective date 
assigned for the award of service connection will be date of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii); see also 38 U.S.C.A. § 5110(a) 
(effective date will not be earlier than date of receipt of 
claim).  Here, while the diagnosis of diabetes mellitus was 
shown prior to April 2001, the date of claim is April 18, 
2001, which is the "later" date and the controlling 
criteria under the factual circumstances of this case.  See 
id.; see also 38 U.S.C.A. § 5110(a).  

The Board has reviewed the evidence of record dated prior to 
April 2001 to find anything which could legally be construed 
as an informal claim for service connection for diabetes 
mellitus, and cannot find an informal claim.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a), (b).  In the VA treatment records, when 
the veteran is noted to have diabetes mellitus, there is no 
showing in the records of an intent by the veteran to file a 
claim for service connection for diabetes mellitus.  See id. 
(both providing that an intent to file a claim must be shown 
in the written document); see also Brannon v. West, 12 Vet. 
App. 32, 35 (1998) ("The mere presence of the medical 
evidence does not establish an intent on the part of the 
[claimant] to seek . . . service connection. . . .").  The 
fact that diabetes mellitus had been diagnosed prior to the 
date of claim would not automatically provide for an earlier 
effective date.  See LaLonde v. West, 12 Vet. App. 377, 382 
(1999).  Based on the facts in this case, an effective date 
earlier than April 18, 2001, is legally precluded.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

In reviewing this case, the Board is cognizant of the Final 
Stipulation and Order entered in Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989), 
which is binding on VA.  It contains provisions governing 
effective dates of entitlement applicable to certain groups 
of claimants.  Under the Nehmer stipulation, when the 
Secretary of Veterans Affairs issues regulations under Public 
Law 102-4 establishing a presumption of service connection 
for a disease associated with herbicide exposure, VA will 
review herbicide-exposure claims based on disability or death 
resulting from that disease which were: (1) denied under 
regulations voided by the Court in Nehmer and never finally 
decided under a valid regulation, or (2) filed after the date 
of the court's decision and before issuance of the new 
regulations.

The veteran's claim does not fall within the provisions of 
either category mentioned above.  Prior to April 2001, he had 
not filed a claim for service connection for diabetes 
mellitus.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, an effective date earlier than April 18, 2001, 
for the award of service connection for diabetes mellitus, 
type II, is denied.

B.  Increased rating

The veteran alleges that the 20 percent evaluation for 
diabetes mellitus, type II, does not contemplate the severity 
of his service-connected disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disability.  See 38 U.S.C.A. § 1155 (West 2002). 

Under Diagnostic Code 7913, which addresses diabetes 
mellitus, a rating of 10 percent is assigned for diabetes 
mellitus that is managed by a restricted diet only.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  A rating of 20 
percent is assigned for diabetes mellitus requiring insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  Id.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  Id.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  Id.  A rating of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for diabetes 
mellitus, type II.  At the May 2001 VA examination, the 
veteran reported that his sugars were generally fairly good 
and that he followed his diet well.  He noted he had lost 
weight between 1993 to the present because of 
hyperthyroidism.  The veteran stated he would develop mild 
hypoglycemic symptoms if he skipped a meal, but that he had 
not required hospitalization or had severe reactions.  The 
examiner stated that other than "some polydipsia and 
polyuria," the veteran was "asymptomatic."  The veteran 
stated he tried to take daily walks lasting 45 to 60 minutes.  
Following physical examination, the examiner stated that the 
veteran had no evidence of complications.

Following the examination, the veteran was seen multiple 
times at VA with increased glucose levels.  Between July 2001 
and August 2002, there were multiple entries that the 
veteran's diabetes was uncontrolled.  The veteran went from 
taking an oral hypoglycemic agent to having to inject himself 
with insulin.  In February 2002, an examiner attributed the 
veteran's uncontrolled diabetes mellitus to weight gain from 
hypothyroidism.  In August 2002, the veteran saw a dietician, 
who counseled him on diabetic meal planning.  She reviewed 
exercise recommendations.  

A December 2002 VA examination report shows the veteran 
reported he was taking insulin before breakfast.  The veteran 
reported no other symptoms associated with diabetes.  An 
October 2003 VA treatment record shows the veteran reported 
he was maintaining moderate activity level.  An October 2004 
VA treatment record shows that the veteran was told to 
monitor his weight and his glucose carefully.  

The above-described evidence indicates that the veteran does 
not meet the criteria for a 40 percent disability evaluation 
under Diagnostic Code 7913.  He requires insulin to control 
his diabetes mellitus and has a restricted diet.  There is no 
indication that the veteran must regulate his activities, was 
instructed to regulate his activities, or that he actually 
refrained from any activities of his own accord as a result 
of his diabetes.  In May 2001, the veteran reported he was 
walking between 45 to 60 minutes every day.  In October 2003, 
he stated he was maintaining moderate activity level.  While 
his diabetes mellitus was described as being uncontrolled 
between 2001 and 2002, there was no evidence during that time 
frame that this caused the veteran to have his activities 
regulated.  It is clear that the veteran has been encouraged 
to exercise. 

The Board is aware that the veteran's representative pointed 
out that the veteran underwent a stress test in 2004, which 
had to be stopped because of severe dyspnea on exertion, 
which he stated was indicative of the veteran having to 
regulate his activities.  The Board disagrees.  First, that 
test was conducted to evaluate the veteran's heart.  Second, 
a stress test is conducted to determine how the person's 
heart handles work.  This is not a test to determine whether 
the veteran must regulate his activities in connection with 
diabetes mellitus.  Again, no medical professional has stated 
that the veteran needs to regulate his activities because of 
diabetes mellitus.  As the preponderance of the evidence is 
against a finding that the veteran is required to regulate 
his activities, the Board finds he does not meet the criteria 
for a 40 percent disability evaluation under Diagnostic Code 
7913.  

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for diabetes mellitus, type II, and that in such 
cases, the Board must consider whether staged ratings should 
be assigned based upon the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, there is no 
evidence that there have been changes in the veteran's 
medical status regarding the diabetes mellitus, type II.  
Therefore, his overall disability has not changed and a 
uniform rating is warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a grant of an 
initial evaluation greater than 20 percent for diabetes 
mellitus, type II, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2005).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran has not indicated any interference 
with his employment.  The Board concludes that referral of 
this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.

C.  Concurrent compensation

The Federal Employees' Compensation Act (FECA) as amended (5 
U.S.C.A. § 8101 et seq.) provides for the payment of workers' 
compensation benefits to civilian officers and employees of 
all branches of the Government of the United States.  See 
also 20 C.F.R. § 10.00 (2005).

Where a veteran is entitled to compensation from the Office 
of Workers' Compensation based on civilian employment and is 
also entitled to compensation under laws administered by the 
VA for the same disability, he must elect which benefit he 
will receive.  On or after September 13, 1960, an award of VA 
benefits cannot be approved for payment of compensation 
concurrently with compensation from the Office of Workers' 
Compensation.  38 C.F.R. § 3.708(b)(1) (2005).

There is no prohibition against payment of benefits under 
FECA concurrently with other benefits administered by VA when 
such benefits are not based on the same disability.  38 
C.F.R. § 3.708(b)(2) (2005).

The veteran is contesting the fact that he cannot obtain both 
FECA benefits and VA benefits concurrently.  However, it is 
clear from the unambiguous language of 38 C.F.R. § 3.708 that 
he is not entitled to simultaneously receive both the FECA 
benefits awarded for post-traumatic stress disorder based 
upon his civilian employment and the additional VA disability 
compensation, which had also been awarded for post-traumatic 
stress disorder.  The Board finds that the RO's refusal to 
pay VA compensation (as the veteran refused to submit an 
"election" form) was proper, and indeed was mandatory under 
the law cited above.  See id.

In short, the law prohibits simultaneous receipt of VA 
compensation benefits and FECA benefits for the same 
disability.  At the time the veteran was granted compensation 
benefits for post-traumatic stress disorder, he was in 
receipt of benefits from the Office of Workers' Compensation 
for post-traumatic stress disorder.  VA informed him that he 
could not receive those benefits and VA's benefits at the 
same time because both were for post-traumatic stress 
disorder.  It asked the veteran to elect which benefits he 
wanted.  He refused.  Thus, VA withheld the entire amount of 
VA benefits in compliance with the regulation, as such 
concurrent payments are strictly prohibited.  

Where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis, 6 Vet. App. at 
430.


ORDER

An effective date earlier than April 18, 2001, for the award 
of service connection for diabetes mellitus, type II, is 
denied.

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, is denied.

Entitlement to VA compensation benefits concurrently with 
compensation from the Office of Workman's' Compensation for 
the same disability is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


